FRANK BELL,                      )
                                 )
      Petitioner/Appellant,      )    Appeal No.
                                 )    01-A-01-9506-CH-00273
v.                               )
                                 )    Davidson Chancery
CHRISTINE BRADLEY, et al,        )    No. 94-2561-III
                                 )
      Respondents/Appellees.     )
                                                     FILED
                                                      Sept. 27, 1995
                COURT OF APPEALS OF TENNESSEE
                                                     Cecil Crowson, Jr.
                 MIDDLE SECTION AT NASHVILLE          Appellate Court Clerk




     APPEAL FROM THE CHANCERY COURT FOR DAVIDSON COUNTY

                    AT NASHVILLE, TENNESSEE


         THE HONORABLE ROBERT S. BRANDT, CHANCELLOR




FRANK BELL
R.M.S.I./U-5-B-101
7475 Cockrill Bend Industrial Road
Nashville, Tennessee 37243
     PRO SE PETITIONER/APPELLANT



CHARLES W. BURSON
Attorney General and Reporter

JOHN R. MILES
404 James Robertson Parkway
Suite 2000, Parkway Towers
Nashville, Tennessee 37243-0488
     ATTORNEYS FOR RESPONDENTS/APPELLEES




                       AFFIRMED AND REMANDED
                                              SAMUEL L. LEWIS, JUDGE
                     MEMORANDUM OPINION1
         This is an appeal by petitioner, Frank Bell, from the

chancellor's judgment dismissing Mr. Bell's petition for writ of

certiorari.    The chancellor dismissed the petition on the ground

that it "was not timely filed."



         The record does show that petitioner filed the petition

within sixty (60) days of the final disposition of petitioner's

disciplinary   appeal.      On   appeal,   respondents    admit   that     the

petition was timely filed, but insist the chancellor's judgment

should be affirmed on the ground that the petition does not state

a cause of action.    Respondents contend that it would be futile to

reverse the order of the chancery court because the petition fails

to state a ground upon which the chancellor could grant relief.



         "Where the lower Court decides a case correctly, but upon

an erroneous ground, [this] court will affirm the decree basing its

decision upon what it conceives to be the correct theory."                Hamby

v. Fouche, 15 Tenn. App. 248, 251 (1932).



         The Supreme Court of Tennessee has held that "[c]ommon law

certiorari is available where the court reviews an administrative

decision in which that agency is acting in a judicial or quasi-

judicial capacity."      Davison v. Carr, 659 S.W.2d 361, 363 (Tenn.

1983).   Tennessee Code Annotated section 27-8-101 provides:

         The writ of certiorari may be granted whenever
         authorized by law, and also in all cases where an
         inferior tribunal, board, or officer exercising

     1
      Court of Appeals Rule 10(b):
     The Court, with the concurrence of all judges participating in the
     case, may affirm, reverse or modify the actions of the trial court
     by memorandum opinion when a formal opinion would have no
     precedential value. When a case is decided by memorandum opinion
     it shall be designated "MEMORANDUM OPINION," shall not be
     published, and shall not be cited or relied on for any reason in a
     subsequent unrelated case.

                                     2
          judicial functions has exceeded the jurisdiction
          conferred, or is acting illegally, when, in the
          judgment of the court, there is no other plain,
          speedy or adequate remedy. This section does not
          apply to actions governed by the Tennessee Rules of
          Appellate Procedure.

Tenn. Code Ann. § 27-8-101 (Supp. 1994).



          The scope of review under common law writ of certiorari is

limited to the record to determine, as a matter of law, whether

there is any material evidence to support the agency's finding.

Davison, 659 S.W.2d at 363.        In order for petitioner's common law

writ of certiorari to properly arrive within the jurisdiction of

the chancery court, it must allege facts which would show that the

disciplinary    board   acted     outside   its   jurisdiction,     illegally,

arbitrarily,    or    fraudulently.         See   Tomlinson   v.    Board   of

Equalization, 88 Tenn. 1, 6-7, 12 S.W. 414 (1889); Spunt v.

Fowinkle, 572 S.W.2d 259, 265 (Tenn. App. 1978).



          The petition alleged that the disciplinary board erred

because it did not find petitioner innocent of disciplinary reports

which were issued to the board.        Even if that allegation is true,

it does not establish that the disciplinary board acted illegally,

arbitrarily, fraudulently, or in excess of its jurisdiction in

finding petitioner guilty of the charges in each of the matters.

Here, petitioner is questioning the correctness of the disciplinary

board's    decision   and   the    internal   policies   of   the    Tennessee

Department of Correction.



          The correctness of the application of a principle of law by

the Board of Claims is not reviewable by certiorari.                 Henry v.

Board of Claims, 638 S.W.2d 825, 827 (Tenn. App. 1982).

          "[C]ourts do not have jurisdiction to review
          decisions of [Boards] as to whether there is
          material evidence to support the findings of the
          Board."...The trial court cannot review the
          intrinsic correctness of the Board's decision. To

                                       3
          do so would be to exceed the power and jurisdiction
          of the trial court under the common law writ of
          certiorari.

Larue v. Bell, No. 01-A-01-9403-CH00328, 1994 WL 462221, at *2
(Tenn. App. at Nashville 26 Aug. 1994)(quoting Murry v. Tennessee
Bd. of Paroles, No. 88-288-II, 1989 WL 14221, at *2 (Tenn. App. at
Nashville 22 Feb. 1989)(citations omitted)).



          Here,    the       correctness       of   the    disciplinary     board's

application       of   the    internal     policies       of   the    Department   of

Correction is not reviewable by common law writ of certiorari. The

chancery court lacked jurisdiction to conduct the review requested

by   petitioner,       and   the   chancellor       should     have   dismissed    the

petition for this reason.



          For the reasons set forth, the decision of the chancery

court is affirmed, and the costs are taxed to the petitioner.                      The

cause is remanded to the chancery court for any further necessary

proceedings.




                                           __________________________________
                                           SAMUEL L. LEWIS, JUDGE

CONCUR:


_________________________________
HENRY F. TODD, P.J., M.S.



_________________________________
BEN H. CANTRELL, JUDGE




                                           4